Case 2:20-bk-12947-ER   Doc 17 Filed 05/18/20 Entered 05/18/20 19:14:49   Desc
                         Main Document    Page 1 of 6
Case 2:20-bk-12947-ER   Doc 17 Filed 05/18/20 Entered 05/18/20 19:14:49   Desc
                         Main Document    Page 2 of 6
Case 2:20-bk-12947-ER   Doc 17 Filed 05/18/20 Entered 05/18/20 19:14:49   Desc
                         Main Document    Page 3 of 6
Case 2:20-bk-12947-ER   Doc 17 Filed 05/18/20 Entered 05/18/20 19:14:49   Desc
                         Main Document    Page 4 of 6
Case 2:20-bk-12947-ER   Doc 17 Filed 05/18/20 Entered 05/18/20 19:14:49   Desc
                         Main Document    Page 5 of 6
Case 2:20-bk-12947-ER   Doc 17 Filed 05/18/20 Entered 05/18/20 19:14:49   Desc
                         Main Document    Page 6 of 6
